Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
            907-264-3317
            907-264-3303
Email:      jamiesonb@lanepowell.com
            partnowp@lanepowell.com20
            baylousm@lanepowell.com
Attorneys for Defendants



                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                               Plaintiffs,
                                                Case No. 3:19-cv-00036-JWS
v.

MICHAEL J. DUNLEAVY; in his                            PARTIES’ CORRECTED
individual and official capacities;                    PROPOSED SCHEDULE
TUCKERMAN BABCOCK; and the                               FOR REMAINING
STATE OF ALASKA,                                       PRETRIAL DEADLINES

                            Defendants.

      On October 9, 2020, the Parties submitted a Proposed Schedule for Remaining
Pretrial Deadlines (Dkt. 46). That filing errantly included early 2020 dates that already
passed. The Court instructed the Parties to refile their proposed schedule with corrected
dates (Dkt. 47). The Parties jointly request the Court set the remaining pretrial deadlines
as follows:
              Date of Completion of Discovery – January 15, 2021
              Discovery Motion Deadline – January 15, 2021



        Case 3:19-cv-00036-JWS Document 48 Filed 10/20/20 Page 1 of 2
                   Dispositive Motion Deadline – February 12, 2021
                   Motion in Limine Deadline – February 12, 2021


                                                         ACLU OF ALASKA FOUNDATION
                                                         Attorneys for Plaintiff

Dated: October 20, 2020                                  By s/ Stephen Koteff (w/consent)
                                                           Stephen Koteff, ABA No. 9407070
                                                           Joshua A. Decker, ABA No. 1201001

                                                         LANE POWELL LLC
                                                         Attorneys for Defendants

Dated: October 20, 2020                                  By s/ Michael B. Baylous
                                                           Brewster H. Jamieson, ABA No. 8411122
                                                           Peter C. Partnow, ABA No. 7206029
                                                           Michael B. Baylous, ABA No. 0905022
I certify that on October 20, 2020, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

s/ Michael B. Baylous
026822.0005/8229965.1




Parties’ Corrected Proposed Schedule for Remaining Pretrial Deadlines
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)   Page 2 of 2

            Case 3:19-cv-00036-JWS Document 48 Filed 10/20/20 Page 2 of 2
